Honorable Curtis Renfro      Opinion Ro. C-646
Dlstrlct Attorney
46th Judlcli%lDistrict       Rer Authorits of Wllbaraer
Vernon, Texas                     County ts pay for l&d
                                  on which is to be estab-
                                  lished a facility to be
                                  opeiated by the Texas
                                 ..Department'ofKental
                                 Eealth and Mental.Retar-
                                  datlon, and related ques-
Dear Nr. Renfror                  tions.
       Pour request for an opinion on the above subject matter
pose6 -the following~questlons:
            "A. Can Wllbarger County pay for the
       land ln'connectlonwith thls:projectout of
       ties collected for the permanent iplprovements
       to be used by Wllbarger County?
            "2. e Wilbarger County accepts :the~title
       to salirland, may the county, as a polltical
       subdivision, transfer the title to~sald land to
       the State of Texas- or, to the Texas Department
       of BfentalHealth and Mental Retardation d.sset
       out ln Article s,    Sections --
                                     201 to 2047
             n+ Since Wllbarger County has established
       a Hasp tal Distrlckunder Provision ww     ln See-~
       tlon 22, Acts of the   th Legislature,and based
       under-e authority o%- rtlCLe 2, Section 2 of the
       Constitution of Texas, wlll.the purchase by Wll-
       barger County of certain kids to be used by the
       Texas Department of Mental Health and Mental Re-
       tardation be interferingwith said Hospital Dls-
       trlct - or In conflict therewith?
            "4.  If your answer to question Ho. 1 Is ln
       the af~lrmatlve,ldayWllbarger County lssiiethe
       warrants for the payment of said land to be used
                    D artment of Mental Realth and Mental
       by the 'F.exas
       Retardation?" rmphasls yours).
       Section 9 of Aytlcle IX, Constitution of Texas, provides:


                          -3135-
Ron. aurtls Renfro, page 2 (C-646)


           “Sec. 9. The Legislaturemay by law provide
      for the creation, establishment,maintenanceand
      operation of hospital districts composed of one
      or more countlea or all or any part of one or more
      counties with power to Issue bonds for the purchase,
      construction,acqulsltlon,repair or renovationof
      building and improvementsand equipping same, for
      hospital purposes3 providing for the transfer to
      the hospital district of the title to any land,
      buildings,improvementsand equipment located
      wholly wlthln the district which may be jolDtly
      or senaratelv owned bv anv citv. town or countv.



      andcounties for hospital purposes, prior to th
      creation of th e district, if same are Located Golly
      within Its boundaries,and a pro rata portion of
      such indebtednessbased upon the then last approved
      tax assessment rolls of the Included cities, towns
      and counties If less than all the territorythereof




       of all taxable.propertywithin such district for the
     ~ purpose of meeting the requirementsof the district's
       banIs, the Indebtednessassumed by it and its maln-
       tarnce and operating expenses, providing that such
       district shall not be created or such tax authorleeQ
       UdlQss approved by a majority of the qualified proper-
       ty taxpaying electors thereof voting at an election
       called.forthe purpose; and providing further that    :
       the support and maintenance of the district18hospl-
       til system shall never become a charge against or
       obPlgatlonof the State of Texas nor shall any direct
       moprlatlon    be made by the Legislature for the
       cestructlon, maintenance or improvementof any of
       the facilities of such district.
           "Provided,however, that no district shall be
      cxmated except by act of the Legislature,and then
      akly after thirty (30) days' public notice to the
      dUtrlct affected, and in no event may the Legisla-
      ture provide for a district to be created without

                         -3136-
Hon. Curtis Renfro, page 3 (C-646)


       the affirmative vote of a majority of the
       taxpaying voters ln the district concerned."
       (Emphasisadded throughout).
       Article u*q-22, Vernoh's Civil Statutes, provides for
the breatlon, establlshiuent,maintenanceand operation of the
Wilbarger County Hospital Mstrlct ln accordance with the pfo-
vlslons of Section    Article IX of the Constltut%cmof Texcrs.
Section 1, Article z494q-22, V.C.S.
      Section 13 of Article &94q-22, Vernon's Civil Statutes,
provIdesI
            "Set* 13. After the hospital district has
       beenn'organlzedpursuant to this Act, Wither
       Wllbarger County nor any city therein shall 1eVy
       any IXJCfor hospital purpoeesJ and such hospital
       district shall be deemed to have assumed full.
       responalbllltyfor thenfurnLshlng of medical and
       hospital c@re for the needy and indigent persons
       residing In.sald hospital district frarithe date
       that taxes are collected for the hospital dlst-
       rict.”
        The Texas Xental Health and Mental RetardatlonAct Is
ccidlfled in Vernohcs as Articles 5!$&7-2Olthrou&h 5547-204,
Vernon’s Clvll Statutes. Article 3 of the Mental~Health and
Mental RetardationAct, c@lfled in Vernon's as Artii?le5547-
203, V.C.S*, provides for the establYshmentand operation of
community centers for mental health and mental retardation ser-
vices.  Section 3,Ol provides8
           "Sec. 3.01. (a) One or more cities, coun-
      ties, hospital districts, school districts, re-
      habllltatl dltlt        state-supportedlnstltu-
      $lons of h&er'e&za&m,      and state~supported
      Mica1   schools, or any combination of these, may
      cooperate, negotlate;and contract with each other
      through their governing bodies to establish and
      operate a community center.
                   s used ln this Act, a lcommunltycen-
      ter' LP'ie*A
             1T 6 ccmmunlty mental health center, whloh
      provldes mental health services
           (2)  a communltymentalre Gatlon     center,
      whlah provides rental retardation services; or
           (3) a casmmlty mental health and mental re-
      tardation center, which provides mental health and
      mental retardatlan services."

                            -3137-
 Bon.    Curtis Renfro, page 4 (C-646)


       Section 1.01 of Article 1 O? the Texas Mental Health and
Hental RetardationAct (Article 5547-201, V.C.S.) states that
the purpose of the Act 18 for the conservationand restoration '
of mental health among the people of this State and to provide
for the effective admlnlstratlonand coordinationof mental
health services at the State and local levels.
         Subdlvlslons5, 6 and 7 of Section 1.02 of Article 1 of
. the Mental Health and Mental RetardationAct define mental health
  sertices,mentally retarded person, and mental retardationser-
 vices   as   followsr

                “(5)  'mentalhealth services' Includes all
          services concerned wlth the prevention and detec-
          tlcn of mental disorders and dlsabllltles~andthe
          treatment and rehabilitationof mentally dlsorder-
          ed persons;
               “(6    lmentallyretarded person! means any
          person oiher than a mentally disordered person,
          whose mental deficit requires him to have special
          training, education, supervision, treatment,aare
          or control ln his home or ccuununity,or In a state
          school for the mentally retarded;

          ~   .:7J   (mental retardation services' Includes
                   ces concerned with research, prevention,
          and the detection of mental retardationand,all
          services related to the eduaatlon, training, re-
          hrbllltatlon,care, treatment, supervision,and
          control of'mentaUy retarded persons)"
       In view of the deflnltlons quoted above, mental health
setvicesand mental retardation services constitutemedical
and hospital care, within the meaning of Section 9 of Article
IX of the Constitutionof Texas. Scott v. Guardian Life In-
surance Co., 397 S.W.2d 463 (Tex.av.App., applicationPend-
1  )   Therefore In the event a hospital district Is created
fz ihe county, the county does not have the power to levy
taxes to provide for such medical services, as such power and
obligationrest exclusively on the hospital district. Bexar
          pita1 District V. Crosby 160 Tex. 1.16 327 Sm
            Att      G     1   Opkon c-382 (1965);Attorney
          &11:?:~64?~:"966'.
        Uhlle,Bexar County Hospital District v. Crosb&   supra, and
 the foregoingAttorney Denmalts    opinions construed similar pro-
 vislons of Section 4 of Article IX of the Constitution  of Texas
Hon. Curtis Renfro, page 5 (C-646)



        _ . 4#+n, Vernon's Civil Statutes, the principles
and Article
announced in these authorities are equally applicable to the
constructionof Section 9, Article  IX of the Constltutlon.of
Texas and Article k@kq-22.
        You are thereforeadvised In answer to your first ques-
tion that Wllbarger County, under the facts submitted,does not
have authority to pay for land for the purpose of establishing
a camnunlty center for mental health and mental retardation ser-
vices out of taxes collected for permanent improvementsto be
used by Yllbarger County3 rather, such power remains in the Wil-
barger  County Hospital District pursuant to the provisions of
Section 9 of Article IX of the Constitutionof Texas, Article
&&&q-22 and Article 5547-203, Vernon's Civil Statutes. Thus,
the Wilbarger  County Hospital District may provide for the
establishmentand operation of a community center for mental
health and mental retardation services, pursuant to the provis-
ions of Section 3.01 of the Texas Nental Health and Mental Retar-
dation Act, and has the authority to purchase the land on which
is to be established such a facility, to be operated by the
Texas Department of Hental Health and Wental Retardatlcn.
       In view of our answer to Question 1; It Is unnecessary
to answer your remaining questions.
                         STJJ@fARY
         Section 9 of Article IX of the Constitutionof
         Texas does not permit a county In which a hos-
         pital district is created pursuant thereto to
        ..exRendtax mon1e.sfor medical and hospital ser-
         vices, but places such power, duty and authority
         In such hospital district. The hospital district
         In such event Is the local authority through which
         community centers for mental health and mental re-
         tardation services are to be established,pursuant
         to the provisions of Article 5547-203, Vernon's
         Civil Statutes.
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General



JRtms
~0x1.C&tie bnfro, .page 6 (0-646)


APPROViDt
OPIRIOWCONWITTRR
W. Vi (teppert,Ch13lrman
bl elm Quick
w. 8. Shultz
Roy Johnson
James Strock
~&PPRO9EDFORTIiRA~~Q~~L
By: T. B. Wright